         Case 1:19-cv-10023-KPF Document 148 Filed 06/29/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 PETRÓLEOS DE VENEZUELA, S.A., PDVSA
 PETRÓLEO, S.A., and PDV HOLDING, INC.,

        Plaintiffs and Counterclaim Defendants,
                                                            No. 19 Civ. 10023 (KPF)
        - against -
                                                            NOTICE OF MOTION
 MUFG UNION BANK, N.A. and GLAS


                                                                 MEMO ENDORSED
 AMERICAS LLC,

        Defendants and Counterclaim Plaintiffs.



               PLEASE TAKE NOTICE that upon the annexed Declaration of Christopher J.

Clark, as well as the exhibits attached thereto, and the accompanying Memorandum of Law, the

undersigned, on behalf of Defendants and Counterclaim Plaintiffs MUFG Union Bank, N.A. (the

“Trustee”) and GLAS Americas LLC (the “Collateral Agent”), hereby move this Court before

the Honorable Katherine Polk Failla, United States District Judge for the Southern District of

New York, at the United States Courthouse, 40 Foley Square, Courtroom 618, New York, New

York 10007, for an Order striking the June 9, 2020 Letter to Judge Katherine Polk Failla from

Ambassador Carlos Vecchio (ECF No. 80) and any references to such submission within the

Memorandum of Law in Support of Plaintiffs’ Motion for Summary Judgment (ECF No. 95),

and for such other relief as this Court deems just and proper.
                 Case 1:19-cv-10023-KPF Document 148 Filed 06/29/20 Page 2 of 2



         Dated: Greenwich, Connecticut
                June 26, 2020

                                               Respectfully submitted,

                                               LATHAM & WATKINS LLP

                                               By: /s/ Christopher J. Clark________
                                                    Christopher J. Clark
                                                    Matthew S. Salerno
                                                    Sean H. McMahon
                                               885 Third Avenue
                                               New York, New York 10022
                                               Telephone: 212-906-1200
                                               Facsimile: 212-751-4864
                                               chris.clark@lw.com
                                               matthew.salerno@lw.com
                                               sean.mcmahon@lw.com

                                               Attorneys for Defendants and Counterclaim
                                               Plaintiffs MUFG Union Bank, N.A. and
                                               GLAS Americas LLC, in their respective
                                               capacities as Trustee and Collateral Agent,
                                               under the Indenture dated October 27, 2016,
                                               and the Pledge and Security Agreement
                                               dated October 28, 2016, governing
                                               PDVSA’s Senior Secured Notes due 2020



The Court is in receipt of Defendants' motion to strike. The Court ORDERS
Plaintiffs to file any opposing papers on or before July 13, 2020, and ORDERS
Defendants to file any reply papers on or before July 20, 2020.

Dated:        June 29, 2020                  SO ORDERED.
              New York, New York



                                             HON. KATHERINE POLK FAILLA
                                             UNITED STATES DISTRICT JUDGE




                                               2
